Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
DETAILED ACTION
1.	This Office Action is in response to the application filed on 07/31/2019.
Claims 1-20 are pending.

Claim Rejections - 35 USC § 112
2.	The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


3.	Claims 1-20 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor, or for pre-AIA  the applicant regards as the invention.
4.	Regarding independent claims 1 and 14, it appears that the instant module, computer or node has already established a database connection with a first database. The instant computer next receives replication operations from a second database. The instant computer then receives replication rules from an unknown source, wherein it is not sure the instant computer receives the rule from first database or second database or another source.
The instant computer then determines a discrete database connection and then performs replication operation(s) based on the discrete database connection. It appears that it connects to 
Further clarification is recommended.

Pertinent Art
5.	Misra et al, US 9594653, discloses automated local database connection affinity and failover. A first connection may be established regardless of workload between nodes. The first connection may be a local connection. Upon detection of a failover, it establishes a second connection in order to perform a failover operation.

6.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to [Hung D. Le], whose telephone number is [571-270-1404].  The examiner can normally be communicated on [Monday to Friday: 9:00 A.M. to 5:00 P.M.]. 
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Apu Mofiz can be reached on [571-272-4080].  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
     Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would 





Hung Le
04/09/2021

/HUNG D LE/Primary Examiner, Art Unit 2161